DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 6th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
In sum, claims 1-7 are rejected under 35 U.S.C. §101 because the claimed invention is directed
to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.

Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here,  independent claim 1 recites mathematical concepts. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 
The following limitations describe the mathematical concepts in independent claim 1: 
“performing a division processing, with a grid serving as a minimum unit, on an operation area of the mobile vehicle to obtain operation blocks, and performing a reciprocating operation on each of the operation blocks in a traversal manner; and performing a cross-block operation after the mobile vehicle accomplishes operation in one operation block, and performing the reciprocating operation on another operation block in the traversal manner, 
In addition to reciting an abstract idea of a mathematic concept, claim 1 further recites an abstract idea directed to a mental process, including the following:
“performing a division processing, with a grid serving as a minimum unit, on an operation area of the mobile vehicle to obtain operation blocks, and performing a reciprocating operation on each of the operation blocks in a traversal manner; and performing a cross-block operation after the mobile vehicle accomplishes operation in one operation block, and performing the reciprocating operation on another operation block in the traversal manner, wherein the mobile vehicle bypasses an obstacle during performing operation on each of the operation blocks”.
The above limitation of independent claim 1 falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by 
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
For example, a human could use pen and paper to divide an area to be traversed into grids, mark each of the continuous line segments of the grid with marking numbers starting from 1, look at the grids from top to bottom, determine number of continuous line segments marked as non-operated grid in this next column is equal to the number of continuous line segments marked  as non-operated in the previous column, mark the current grid they are in with a number 1, and generate an obstacle free path on the basis of recognized space and object information by contemplating potential routes in the mind.

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since these are method claims and the claims do not provide means for implementation.  For example, no computer, processor, memory, or controller is recited as carrying out the abstract idea. Although claim 1 passively recites the actions of a “mobile vehicle” during the method reciting an abstract idea, (i.e., intended use in the preamble “path 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
Here, the additional element of a “mobile vehicle” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the mobile vehicle is passively recited and does not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, the “mobile vehicle”, does not amount to “significantly more” than the abstract ideas themselves.
considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., preamble “path planning method for a mobile vehicle” and “the mobile vehicle bypasses an obstacle during performing operation”, claim 1). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 recites “cross-block operation”. Since the term is not provided with a limiting definition in the specification and the term is unknown in the art generally, such that’s the metes and bounds of what is and is not required by the term is indefinite. The specification indicates it could include (Spec. ¶8 “the performing a cross-block operation after the mobile vehicle accomplishes operation in one operation block includes: step 1, selecting a block with a mark number 1 as a current block; and step 2, marking the current block as an operated block, adding the mark number of the current block to an operation sequence queue, determining whether there is a non-operated block adjacent to an end grid of an operation path of the current block, selecting, if it is determined that there is a non-operated block adjacent to the end grid, the non-operated block as a next operation block, selecting, if it is 
Claims 1-7 are also rejected under 35 U.S.C. 112(b) as indefinite for an additional reason. Specifically, the limitation(1) “wherein the mobile vehicle bypasses an obstacle during performing operation on each of the operation blocks” recited in claim 1 is unclear since it is unknown what “performing operation” is referring to. Claim 1 also recites “performing a reciprocating operation” in line 2, however limitation (1) does not refer back to a “reciprocating operation” (i.e., limitation (1) does not state “the reciprocating operation”)Claim 1 also recites “a cross-block operation” in line 5, however, limitation (1) does not refer back to “a cross block operation”. Claim 1 also recites “performing a division processing . . . on an operation area”. Accordingly, it is unclear if “during performing operation” refers to division processing, reciprocating operation, cross-block operation, or some other new operation such that the metes and bounds of what is and is not required in limitation (1) are unclear. In addition, “during performing operation on each of the operation blocks” is further unclear since the limitation is grammatically incorrect, i.e., it is unclear if Applicant intended to recite “during performing an operation on each of the operation blocks” or “during performing operations on each of the operation blocks” or if some other meaning is intended. Claims 2-7 are rejected based on their dependency.

Claim Interpretation and Contingent Limitations
Claims 2-5 contain various conditional limitations. Claims 2-5 are method claims, which contain the following conditional limitations: 
claim 2: 
(1) “step 1, scanning a grid map by row or column, and in a case of scanning the grid map by column, scanning a first column of the grid map to obtain the number of continuous line segments marked as non-operated grid in the first column, marking each of the continuous line segments with marking numbers starting from 1, and performing step 2; step 2, scanning a next column of the grid map, marking each of continuous line segments 20 in this next column with mark numbers the same as mark numbers of corresponding continuous line segments in the previous column if the number of continuous line segments marked as non-operated grid in this next column is equal to the number of continuous line segments marked as non-operated grid in the previous column, and marking each of the continuous line segments in this next column with marking numbers starting from a mark number equal to a current maximum mark number plus 1 if the number of continuous line segments marked as non-operated grid in this next column is unequal to the number of continuous line segments marked as non-operated grid in the previous column, and performing step 3; and step 3, determining whether this next column is a last column of the grid map, accomplishing the division processing if it is determined that this next column is the last column of if it is determined that this next column is not the last column of the grid map.”
Claim 3:
(2) “scanning grids of the block by row or column; in a case of scanning the grids of the block by column, scanning a first column of the grids from bottom to top to generate an operation path, scanning a second column of the grids from top to bottom to generate an operation path, scanning a third column of the grids from bottom to top to generate an operation path, and so on, wherein a scanning direction is changed when scanning from one column to a next column, to generate an operation path of reciprocating traversal; in a case of scanning the grids of the block by row, scanning a first row of the grids from right to left to generate an operation path, scanning a second row of the grids from left to right to generate an operation path, scanning a third row of the grids from right to left to generate an operation path, and so on, wherein a scanning direction is changed when scanning from one row to a next row, to generate an operation path of reciprocating traversal.”
Claim 4:
(3) “marking the current block as an operated block, adding the mark number of the current block to an operation sequence queue, determining whether there is a non-operated block adjacent to an end grid of an operation path of the current block, selecting, if it is determined that there is a non-operated block adjacent to the end grid, the non-operated block as a next operation block, selecting, if it is determined that there is no non-operated block adjacent to the end grid, a non-operated block closest 
Claim 5:
(4) “step 2, if the grid is a start of a next block, finding an obstacle-free path of the operation machine from the end of the previous block to the start of the next block, otherwise, acquiring, with the grid as a center, marks of an upper grid, a lower grid, a left grid and a right grid, and performing step 2 for each of the grids marked as non-operated grid or operated grid.”

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 2-5 are process claims, Ex Parte Schulhauser applies to limitations (1)-(4). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



With respect to claim 1, Martinson discloses:
A path planning method for a mobile vehicle, comprising: 
performing a division processing, (Martinson ¶31 “The observability grid 100 is divided into grid cells 108”) with a grid serving as a minimum unit (Martinson Fig. 7A and 7B show grid cells as minimum units) on an operation area of the mobile vehicle (¶ 32 “detection system 903 (e.g. see also FIG. 9), such as a wheeled indoor robot”) to obtain operation blocks1, (Martinson Fig. 3 “grid cells”; Fig. 7A shows multiple grid cells, which are being read as operation blocks)”) 
 and performing a reciprocating2 operation on each of the operation blocks in a traversal manner (Martinson Fig. 7A shows multiple grid cells, and the arrows indicate movement in a reciprocating manner)”)
and performing a cross-block3 operation after the mobile vehicle accomplishes operation in one operation block, (Martinson ¶49 “shading 601 represents grid cells having relatively lower likelihood values due for viewing angles and/or the probability of the detection 
and performing the reciprocating operation on another operation block in the traversal manner,  (Martinson “¶84  “If the operations in block 214 are executed, the method may then return to block 204 to further search the environment, or may proceed to block 206 to a subsequent observation point. In further variations, the method 200 may terminate, wait, or continue to other methods”) (i.e., FIG. 7A, path 704 the mobile robot the reciprocating (i.e., change of direction) at black dot corners of path 704; ¶ 61 “navigator 1010 may instruct the detection system 903 to navigate an environment using the path 704, which steps the detection system 903 iteratively back and forth through the environment since each grid cell has the same value initially.” Fig. 7B shows traversing path 750 in a region between couch 106 and desk 110.  Fig. 4 shows shaded areas 602 and 604 in the region between couch 106 and desk 110)
200, in block 202, the grid initializer 1002 initializes an observability grid with an observation likelihood distribution for an environment being navigated by a mobile, semi or fully autonomous detection system 903.”, Robot creates grid for method 200; Martinson ¶40 “the detection management application 935 may store the optical map data in the grid database 999, and may retrieve the obstacle map data and process it to identify locations corresponding to particular grid cells in the observability grid that would present an obstacle to a detection system 903 that is navigating and observing the environment. In particular, the grid initializer 1002 of the detection management application 935 may assign likelihood values that, when compared to other likelihood values of the grid, reflect lower observability likelihoods for the grid cells that correspond to the obstacle locations within the environment. The detection system 903 may process these poor likelihood values and determine a path that avoids these obstructed locations so the detection system 903 does not expend resources attempting to reach those locations, but rather navigates to unobstructed locations corresponding to grid cell having values higher than the poor likelihood values, which reflect that the detection system 903 may successfully perform observations with higher probability.”; Robot detects obstacles in the grid created; Martinson ¶75 “In some instances, regions containing obstacles may be filtered out in the update process since the robot cannot move into them (and/or likelihood values reflecting their presence have already been assigned). A shape generated by the object detector 1004 is shown in the graph 820 depicted FIG. 8B, where the white lines/cells 824 indicate obstacles. In seeking the next highest likelihood position, the navigator 1010 may navigate the detection 903 automatically to the dark area 828 area around the target in an attempt to observe the target object from different angles before moving to another part of the room.”, Robot navigates while avoiding, or bypassing, obstacles; Fig. 7A shows a reciprocating path; Fig. 7B shows a path bypassing the bed 112 obstacle and coffee table 104 obstacle. )


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Martinson (US20180246520A1) in view of Liu  (US20190314991Al) (hereinafter “Liu”) and further in view of Chen (CN106840168B)(hereinafter “Chen”) (translation attached).
With respect to claim 2, Martinson discloses:
100 is divided into grid cells 108”);
	step 1, scanning a grid map by row or column (Martinson Fig. 7B; Martinson Fig. 7A),
	obtain the number of continuous line segments (Martinson Fig. 7B shows shaded areas as continuous line segments.) marked as non-operated grid (Martinson ¶49 “The areas within the observability grids 600, 620, 640, and 660, that are shaded with shading 601 represents grid cells having relatively lower likelihood values due for viewing angles and/or the probability of the detection system 903 running into and/or being obstructed by the furnishings.”
Martinson fails to explicitly disclose
and in a case of scanning the grid map by column, scanning a first column of the grid, step 1, scanning a grid map by row or column
However, Liu, from the same field of endeavor, discloses:
And in a case of scanning the grid map by column, scanning a first column of the grid,  step 1, scanning a grid map by row or column, (Liu ¶30 “obtaining a virtual map of a to-be-operated region for the robot, wherein the virtual map is divided into a plurality of grids in an array”… “robot may have at least one sensor, which has a detection range, and the robot may obtain status of each grid within the detection range via the sensor and make marks on the virtual map accordingly.”; (Liu ¶32 “robot may have two modes of moving: row by row moving and column by column moving”)
and in a case of scanning the grid map by column, scanning a first column of the grid map to obtain the number of continuous line segments marked as non-operated grid in the first column, (Liu ¶33 “the grids, which are detected as obstacle free and have not been passed by 305 and 306, a virtual obstacle boundary 32 may be defined between the two adjacent obstacles 305 and 306”)  Therefore, the robot stores the number, although marks it with a letter. Liu ¶40-41 “determining whether a to-be-operated grid is located on at least one side of a grid between the two adjacent obstacle grids and whether the to-be-operated grid communicates with an unknown grid. [0041] To be specific, in the above embodiment, as shown in FIG. 3, the robot is located at position 300 at row n of colunm m of the virtual map, position 301 at row u of colunm m+l and position 302 at row n of colunm m-j are both obstacle grids. When a to-be-operated grid is located on one side (row n+ 1) of the grids between the two obstacle grids, and the to-be-operated grid communicates with an unknown grid, for example, a to-be-operated grid 304 at row n+ 1 of colunm mis located next to and communicates with the unknown grid 303 (row n+l of colunm m+l), then a virtual obstacle boundary may be defined while the robot is moving from the operated region to the to-be-operated region.”; (Liu 30 “a virtual map of to-be-operated areas for the robot may be stored in a form of plurality of grids in an array” This obtains the number of continuous line segments. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the scanning method of Liu in the system of Martinson  in 
Although Martinson in view of Liu do not mark each of the continuous line segments with marking numbers starting from 1, they do mark with a character, such as “T” (Liu ¶32 “may be marked as to-be-operated grids shown with a letter “T” in Fig. 2”).  One of ordinary skill in the art would have been able to mark with numbers instead of letters since both markings achieve similar purposes and it could be performed within the skill of a PHOSITA.  Martinson teaches all of the claimed process steps with the exception or marking numbers starting from 1.  Liu teaches marking numbers from 1 in the form of marking with letters. As discussed by Liu, marking continuous line segments with numbers starting from 1 or characters such as letters are well known in the art of robotics. (Liu ¶34 “the virtual map may be stored by other means, which will not be limited herein”)  
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the effective filing date, to mark grids with letters such as “T”, as taught by Liu, in the system of Martinson, since there are a finite number of identified, predictable solutions (i.e. marking with numbers or marking with characters such as letters) to the recognized need.  One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Martinson in view of Liu fails to disclose:

 and marking each of the continuous line segments in this next column with marking numbers starting from a mark number equal to a current maximum mark number plus 1 if the number of continuous line segments marked as non-operated grid in this next column is unequal to the number of continuous line segments marked as non-operated grid in the previous column, 
and performing step 3; and step 3, determining whether this next column is a last column of the grid map, 
accomplishing the division processing if it is determined that this next column is the last column of the grid map, 
and performing step 2 if it is determined that this next column is not the last column of the grid map.  
However, Chen, from the same field of endeavor, discloses:
and performing step 2; step 2, scanning a next column of the grid map, marking each of continuous line segments in this next column with mark numbers the same as mark numbers of corresponding continuous line segments in the previous column if the number of continuous line segments marked as non-operated grid in this next column is equal to the number of 
 and marking each of the continuous line segments in this next column with marking numbers starting from a mark number equal to a current maximum mark number plus 1 if the number of continuous line segments marked as non-operated grid in this next column is unequal to the number of continuous line segments marked as non-operated grid in the previous column, (Chen Fig. 4b, “5”, “4”, “3”)
and performing step 3; and step 3, determining whether this next column is a last column of the grid map, (Chen page 10 “If the side (right or left) of the planning window moves to coincide with the boundary of the grid map, the position of the planning window remains unchanged until the area in the planning window is covered.”)
accomplishing the division processing if it is determined that this next column is the last column of the grid map, (Chen page 11, “After the robot has covered the leftmost column of
grids in the scrolling window, the planning window will move one grid to the right, as shown in Figure 4d.”… Chen page 12, “When the cleaning robot moves to the next area, it will use the same method to cover this area.”; Chen Fig. 4d)
and performing step 2 if it is determined that this next column is not the last column of the grid map.  (Chen page 12, “Step 5: The robot [rolls] forward a step. If there is no uncovered grid on the edge of the current rolling window, the rolling window rolls forward a step. If not, the rolling window rolls just stop there. Step 6: Return to Step 1.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the full coverage path method, as taught by Chen, in the 

With respect to claim 4, Martinson  discloses:
performing a cross block operation (Martinson Fig. 7B and Fig.7A both show traversing across grid cells)
Martinson  fails to disclose:
The path planning method for the mobile vehicle according to claim 1, wherein the performing a cross-block operation after the mobile vehicle accomplishes operation in one operation block comprises: 
step 1, selecting a block with a mark number 1 as a current block; 
and  step 2, marking the current block as an operated block, 
adding the mark number of the current block to an operation sequence queue, 
determining whether there is a non-operated block adjacent to an end grid of an operation path of the current block, 
selecting, if it is determined that there is a non-operated block adjacent to the end grid, the non-operated block as a next operation block,  
selecting, if it is determined that there is no non-operated block adjacent to the end grid, a non-operated block closest to the end grid as a next operation block, 

However, Liu, from the same field of endeavor, discloses:
The path planning method for the mobile vehicle according to claim 1, wherein the performing a cross-block operation after the mobile vehicle accomplishes operation in one operation block comprises: 
and  step 2, marking the current block as an operated block, (Liu ¶33
determining whether there is a non-operated block adjacent to an end grid of an operation path of the current block, (Liu ¶33 “status of the grids adjacent to the robot located grid along the moving direction (row direction) and the perpendicular direction (column direction) may be detected and marked on the virtual map.”)
selecting, if it is determined that there is a non-operated block adjacent to the end grid, the non-operated block as a next operation block,  (Liu ¶33 “As shown in FIG. 2, the grids that are passed by the robot and the grid, which the robot is located at, may be marked as operated grids shown with a letter "O"”)
selecting, if it is determined that there is no non-operated block adjacent to the end grid, a non-operated block closest to the end grid as a next operation block, (Liu ¶32 “the grids, which are detected as obstacle free and have not been passed by the robot, may be marked as to-be-operated grids shown with a letter "T" in FIG. 2; the grids”)
 and repeating step 2 with the next operation block serving as the current block until all blocks are marked as operated blocks.  (Liu ¶65 “the robot may define virtual obstacle boundaries 52, 53, and 54, successively, to divide a to-be-operated region into four sub-regions 503, 504, 505, and 506. During the subsequent moving process, the robot may firstly traverse to-be-operated grids and unknown grids within the sub-region 506, and then delete the virtual
obstacle boundary 54, which is defined latest, at the same time, the position at which the virtual obstacle boundary 54 is located may not contain obstacles, the robot may then
move from the sub-region 506 to the sub-region 505, and continue traversing to-be-operated grids and unknown grids within the sub-region 505. After traversing, the robot may
successively delete the virtual obstacle boundaries 53 and 52, and successively traverse to-be-operated grids and unknown grids within the sub-region 504 and the sub-region 503.”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the method of marking blocks; determining if operated or non-operated blocks are adjacent to the end grid; and selecting blocks based on this determination, as taught by Liu, into the system of Martinson in order to  “control the robot movement by defining obstacles at the virtual obstacle boundary”. (Liu ¶06)
	Martinson in view of Liu fails to disclose:
step 1, selecting a block with a mark number 1 as a current block; 
adding the mark number of the current block to an operation sequence queue, 
Chen, from the same field of endeavor, discloses:
step 1, selecting a block with a mark number 1 as a current block; (Chen Fig. 4b, “S”)
adding the mark number of the current block to an operation sequence queue, (Chen page 6, “S5”) 
Accordingly, it would have been obvious to one of ordinary skill in the art to combine the method of selecting a block with mark number 1 and adding the mark number to an 

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Martinson (US20180246520A1) in view of Liu  (US 20190314991Al) 
With respect to claim 3, Martinson discloses:
performing a reciprocating operation on each of the operation blocks in a traversal manner (Martinson Fig. 7A shows traversal across grid cells, or operation blocks, in a reciprocating manner by changing direction) comprises: scanning grids of the block by row or column; (Martinson ¶92 “sensor(s) 955 may include… a structure light camera/scanner”; Martinson ¶93 “processor 995 may receive sensor data from the sensor(s)”; Martinson Fig. 7A shows scanning by row and column)
However, Martinson fails to explicitly disclose:
in a case of scanning the grids of the block by column, scanning a first column of the grids from bottom to top to generate an operation path, scanning a second column of the grids from top to bottom to generate an operation path,  scanning a third column of the grids from bottom to top to generate an operation path, and so on; 
wherein a scanning direction is changed when scanning from one column to a next column, to generate an operation path of reciprocating traversal; 

wherein a scanning direction is changed when scanning from one row to a next row, to generate an operation path of reciprocating traversal.  
Liu, from the same field of endeavor, discloses 
in a case of scanning the grids of the block by column, scanning a first column of the grids from bottom to top to generate an operation path, scanning a second column of the grids from top to bottom to generate an operation path,  scanning a third column of the grids from bottom to top to generate an operation path, and so on (Liu ¶32 “Column by column moving means that the robot may firstly move long a column direction, when encountering an obstacle” This shows scanning from top to bottom, i.e. from the top of the path until the bottom -  when an obstacle is reached)
wherein a scanning direction is changed when scanning from one column to a next column, to generate an operation path of reciprocating traversal; (Liu ¶32 “the robot may move to a next column along a row direction perpendicular to the column direction, and then
move along the next column in a reversed direction with respect to the previous column direction.”)
 in a case of scanning the grids of the block by row, scanning a first row of the grids from right to left to generate an operation path,  scanning a second row of the grids from left to right to generate an operation path, scanning a third row of the grids from right to left to generate 
wherein a scanning direction is changed when scanning from one row to a next row, to generate an operation path of reciprocating traversal.  (Liu Fig. 3 shows a scanning direction changing when scanning from one row to a next row.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of row by row scanning and column by column scanning with reciprocating traversal operation paths, as taught by Liu, to generate a particular operation path in the system of Martinson  which aids in more easily collecting position information on adjacent sides of the robot during grid cell traversal. (Liu ¶39 “position information of two adjacent obstacles located on two sides of a robot along the robot moving direction or a direction perpendicular to the moving direction may be acquired”).

With respect to claim 5, Martinson discloses the mobile vehicle bypassing an obstacle during performing operation (Martinson ¶38 “Under the method 200, in block 202, the grid initializer 1002 initializes an observability grid with an observation likelihood distribution for an environment being navigated by a mobile, semi or fully autonomous detection system 903.”, Robot creates grid for method 200; Martinson ¶40 “the detection management application 935 may store the optical map data in the grid database 999, and may retrieve the obstacle map data and process it to identify locations corresponding to particular grid cells in the observability grid that would present an obstacle to a detection system 903 that is navigating 
Martinson  fails to disclose:

and step 2, if the grid is a start of a next block, finding an obstacle-free path of the operation machine from the end of the previous block to the start of the next block, otherwise, acquiring, with the grid as a center, marks of an upper grid, a lower grid, a left grid and a right grid, and performing step 2 for each of the grids marked as non-operated grid or operated grid.
Liu, from the same field of endeavor, discloses:
step 1, acquiring, with a grid of an end of a previous block as a center, marks of an upper grid, a lower grid, a left grid and a right grid, and performing step 2 for each of the grids marked as non-operated grid or operated grid; (Liu ¶29 “Block Sll: position information of two adjacent obstacles located on two sides of a robot along the robot moving direction or a direction perpendicular to the moving direction may be acquired”)
and step 2, if the grid is a start of a next block, finding an obstacle-free path of the operation machine from the end of the previous block to the start of the next block, otherwise, acquiring, with the grid as a center, marks of an upper grid, a lower grid, a left grid and a right grid, and performing step 2 for each of the grids marked as non-operated grid or operated grid.  (Liu  ¶32 “when encountering an obstacle, the robot may move to a next row along a column direction perpendicular to the row direction, and then move along the next row in a reversed direction with respect to the previous row direction. For example, in the virtual map, the robot may firstly move from position 201, which is located at row n of column m, to position 202, which is located at row n of column m+4. As an obstacle is at position 203, which 202 at row n of column m+4 to position 204 located at row n+l of column m+4, and then continue moving along row n+l from the position 204 at row n+l of column m+4 to position 205 located at row n+l of column m.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of acquiring mark information of grids and generating an obstacle-free path, as taught by Liu, in the system of Martinson in order for the robot to not be obstructed by obstacles which could in turn could inhibit motion. (Liu ¶5 “controls robot moving paths based on the virtual obstacle boundary”)

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 U.S.C. § 101 and 112(b) rejections are complied with. 
The following is an examiner’s statement of reasons indicating allowable subject matter.  The prior art does not teach, disclose or suggest the limitation of “calculating coordinates of points of a boundary-repairing operation path” using the formula provided in claim 6, and in combination with all other limitations recited in claims 1 and 6.  The closest prior art, Li (CN108444484A)(Hereinafter “Li”) discloses acquiring coordinate data of all grids on a turf boundary, and acquiring coordinate data of a center of a grid map; (Li Fig. 8; Li page 5, “the moving robot can obtain a real-time position parameters (X, Y), and to mark the maximum coordinate in the process, the robot has been marked on the gird in the X-axis direction is 

Claim 7  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 U.S.C. § 101 rejection is complied with and if the 112(b) rejections are complied with. 
The following is an examiner’s statement of reasons indicating allowable subject matter.  The prior art does not teach, disclose or suggest the limitation of “calculating coordinates of a path point of an inner circle of the spiral path” using the formula provided in claim 7 and in combination with all other limitations recited in claims 1 and 7.  The closest prior art, Li, discloses acquiring coordinate data of all grids on a turf boundary, and acquiring coordinate data of a center of a grid map; (Li Fig. 8; Li page 5, “the moving robot can obtain a real-time position parameters (X, Y), and to mark the maximum coordinate in the process, the robot has been marked on the gird in the X-axis direction is MAXx, the minimum abscissa mark the marking grid is the maximum robot marked grid coordinate MINx; in the Y-axis direction is MAXy, the minimum ordinate the marking grid is marked as MINy.”, but fails to explicitly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        


/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not provide a limiting definition of “operation blocks”. For example, the specification and claim 1 fail to require a block must be a plurality of grid cells. Rather, the specification indicates a single grid cell can be a block (abstract “a grid cell as a minimum unit to obtain operation blocks”). With respect to “operation”, a block the mobile vehicle is currently on or has previously traveled on is an operated block (i.e., ¶8 “marking the current block as an operated block”). 
        2 The specification does not provide a limiting definition of “reciprocating”. However, under a broadest reasonable interpretation, the term includes the generally understood meaning of alternating a direction of motion or changing position. See definition of reciprocate at https://www.vocabulary.com/dictionary/reciprocate (“alternate the direction of motion of . . . move so as to change position”). 
        3 The specification does not provide a limiting definition of “cross-block operation”. However, the specification appears to indicate this can include any inter-block sequence planning, i.e., Spec. ¶ 45 “performing the cross-block operation . . . in the second step belongs to the inter-block operation sequence planning algorithm”.